Citation Nr: 1412726	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  11-10 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1999 to January 2000, from September 2002 to July 2003 and from November 2007 to November 2008.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In March 2012, the Veteran and his spouse provided testimony at a video conference hearing, before the undersigned Veterans Law Judge (VLJ), the transcript of which is of record. 

Additional evidence received subsequent to the most recent re-adjudication of the claims by the RO, in a February 2011 statement of the case (SOC), has been added to the records, specifically VA treatment records dated from December 2010 to May 2013. Also, additional evidence is identified by the June 2013 rating decision.  The Veteran did not waive review of the additional evidence by the agency of original jurisdiction.  See 38 C.F.R. § 1304 (c) (2013).  However, in light of the favorable decision below, for both the right shoulder disability and a back disability, there is no need to remand these issues for the additional evidence to be considered.  Additionally, with respect to issue of entitlement to an evaluation in excess of 30 percent for anxiety disorder with PTSD, this issue must be remanded for additional development, thus the RO will have an opportunity to consider the additional evidence in the first instance when the claim is re-adjudicated.

In a May 2010 notice of disagreement (NOD) the Veteran expressed disagreement as to the denial of his claims for service connection for bilateral hearing loss and tinnitus, a back disability and a right shoulder disability.  In February 2011, RO issued a SOC addressing the claims for tinnitus, a back disability and a right shoulder disability and a SOC addressing bilateral hearing loss.  The Veteran responded with a timely substantive appeal that was specifically limited to the claims for a back disability and a right shoulder disability.  Thus, the Veteran did not file a substantive appeal perfecting the claims for entitlement to service connection for hearing loss or tinnitus.  The Veteran has not indicated that he wishes to pursue the claims for hearing loss or tinnitus to the Board and VA has not taken any action to suggest, either explicitly or implicitly, that the requirement of a substantive appeal has been waived.  See Percy v. Shinseki, 23 Vet.App. 37 (2009).  Therefore, the claim for entitlement to service connection for hearing loss and entitlement to service connection for tinnitus are not before the Board for appellate consideration, and will not be addressed in this decision.


FINDINGS OF FACT

The Veteran's lumbar strain is as likely as not attributable to his active service.

The Veteran's right shoulder strain is as likely as not attributable to his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for lumbar strain have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for service connection for right shoulder strain have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  
In this decision, the Board grants service connection for both a back disability and a right shoulder disability.  This award represents a grant of these two specific issues on appeal.  Therefore, VA's duty to notify or assist, including pursuant to 38 C.F.R. § 3.103(c)(2) (2013) and Bryant v. Shinseki, 23 Vet App 488 (2010), are rendered moot. 

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).  

The Board acknowledges that the Veteran self-reported, on supplemental medical forms, dated in November 2007 and January 2008, contained within his service treatment records (STRs), that he received regular chiropractic care.  However, the examination conducted prior to the Veteran's period of active service, beginning in November 2007, which is the period at issue, when the Veteran contends his back and right shoulder disabilities began, is dated February 2007.  In the February 2007 examination, neither a back disability, nor a right shoulder disability was noted, and the Veteran's spine was checked as normal.  Additionally, the February 2007 examination was negative regarding the question as to if the Veteran had a painful shoulder, elbow or wrist, as well as for the subcategory of recurrent back pain or any back problem; therefore, the presumption of soundness attaches.  

The Veteran satisfies the existence of the present disability standard with regard to both a back disability and a right shoulder disability.  In September 2009, the Veteran underwent a VA general medical examination and was diagnosed with lumbar strain and with mild right shoulder degenerative joint disease.  However, in a subsequent December 2009 VA examination note, the same examiner who conducted the September 2009 VA examination, reviewed her previous diagnosis of mild right shoulder degenerative joint disease and instead diagnosed right shoulder strain.  Thus, the Board finds the Veteran does have current disability for both the low back and right shoulder.  The requirement for a current disability is satisfied if the disability is present at any point proximate to the claim, during the claim, or to the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  
The Veteran's DD-214, for period from November 2007 to November 2008, when the Veteran states his back pain and right shoulder pain began, list his military occupation as Field Artillery Automated Tactical Data Systems Specialist, and reflects that he had service in Iraq from February 2008 to October 2008.  The listed awards and decorations he received included the Iraq Campaign Medal and the Global War on Terrorism Service Medal.  In March 2012, the Veteran testified, that he carried roughly 90 to 100 pounds equipment and that he hurt his back while on duty patrols in Iraq due to carrying his gear over rough terrain.  In March 2012 testimony, the Veteran also explained that the doors on the armored Humvees weighed more than 900 pounds, and that the doors would get stuck and thus required him to really pull on the handle and to use his shoulder as leverage in order to open them.  He also testified that he is right handed.  The Board finds the Veteran's March 2012 testimony as to his duties and experience in Iraq is consistent his military occupational specialty.  Finally, in an October 2008 post deployment health assessment, the Veteran reported that he went to sick call for back pain and muscle aches and was still bothered by these conditions.  Thus, the element of the incurrence of an in-service injury is met for a right shoulder disability and a back disability.

In this case, the Veteran is competent to describe the symptoms of back pain and right shoulder pain that he is experiencing and when the symptoms onset.  Furthermore, the Veteran is competent to observe that he had back pain and right shoulder pain during service coincident with carrying heavy gear, as such is within the realm of common observation.  At the September 2009 VA examination, the Veteran reported he experienced back pain and right shoulder pain with decreased motion and stiffness.  The December 2009 VA examination note reported crepitus and tenderness of the Veteran's right shoulder.  The Veteran is competent to report on these symptoms as they are based on his experience and personal knowledge and come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).

The Veteran is credible with respect to his assertions of experiencing back pain and right shoulder pain in service and since service.  His statements are credible because they are consistent in that he maintains the back pain and right shoulder pain began while he was in his last period of active service.  The September 2009 VA examination report indicates that the Veteran reported low back pain and right shoulder pain onset during active service during 2007 to 2008.  The December 2009 VA examination note stated the right shoulder pain onset in active service during 2007 to 2008.  In March 2012 testimony, the Veteran stated his back problems initially manifested in January 2008 and that he was put on limited duty for his back problems in April or May of 2008; although such treatment is not of record.  He also testified that he did not have any back problems or right shoulder problems prior to active service.  The Veteran further testified he first noticed problems, pain on use and fatigue, with respect to his right shoulder in April 2008, because about that time he was doing patrols outside the wire.  

The Veteran also submitted what appears to be a statement from a treatment provider at Burns Chiropractic, received by VA in May 2010, which stated that he had been treating the Veteran for recurring pain in both thoracic and lumbar areas since returning from duty overseas and the carrying of heavy gear resulted in biomechanical changes to the spinal region.  Moreover, the Board notes that the Veteran was complained of back pain and right shoulder pain, in a November 2008 VA treatment record, which was within days of leaving active service.  In this regard, as stated above, the Board notes that the Veteran is presumed sound on entrance to service, except as to any defect or disability identified on clinical examination at that time.  38 C.F.R. § 3.304(b).  The close temporal proximity between the Veteran's separation from service and his complains of back pain and right shoulder pain also weighs in favor of a finding of service-connection and supports the Veteran's statements of experiencing back pain and right shoulder pain during service.

Here, the Board finds the Veteran's statements as to the onset of his back pain and right shoulder pain to be credible and his statements are accorded significant evidentiary weight.  Moreover, the September 2009 VA examination report lacks a nexus opinion as to either the back disability or the right shoulder disability.  The December 2009 VA examination report also did not provide a nexus opinion for the right shoulder strain.  Thus, neither examination can be relied upon for service connection purposes.  

Thus, at the least, the evidence raises reasonable doubt as to whether the Veteran's lumbar strain and right shoulder strain are etiologically related to carrying heavy loads in service and other duties, described above, during service.  When resolving all doubt in the Veteran's favor, the Board finds that lumbar strain and right shoulder strain are etiologically related to service.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  Thus, the Board concludes that service connection for lumbar strain is warranted and service connection for right shoulder strain is also warranted.  



ORDER

Entitlement to service connection for a lumbar strain is granted.

Entitlement to service connection for a right shoulder strain is granted.





______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


